



Exhibit 10.2




THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN
(Effective January 27, 2017)


PROJECT FOCUS
PERFORMANCE UNIT AWARD AGREEMENT FOR EMPLOYEES
(with related Dividend Equivalents)


PROJECT FOCUS PERFORMANCE UNITS GRANTED TO
[Grantee’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.
DESCRIPTION OF YOUR PERFORMANCE UNITS. You have received a grant of [Number]
Performance Units (“Performance Units”), based on a target level of performance,
and an equal number of related Dividend Equivalents. Each Performance Unit
represents the right to receive one full Share at the time and in the manner
described in this Award Agreement based upon the performance criteria described
in the attached Exhibit A. Subject to Section 6 of this Award Agreement, each
Dividend Equivalent represents the right to receive an amount equal to the
dividends that are declared and paid during the period beginning on the Grant
Date and ending on the Settlement Date (as described in Section 5(a) of this
Award Agreement) with respect to the Share represented by the related
Performance Unit. As described herein, the Performance Units and related
Dividend Equivalents that will actually be awarded to you may be more or less
than the number of Performance Units granted. See Exhibit A for more details.

The “Grant Date” of your Award is [Grant Date]. To accept this Award Agreement,
you must return a signed copy of this Award Agreement no later than [Date 45
Days After Grant Date], to [Third Party Administrator] (the “Third Party
Administrator”) as follows:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.
INCORPORATION OF PLAN AND DEFINITIONS.



(a)
This Award Agreement and your Performance Units are granted pursuant to the
terms and conditions of The Scotts Miracle-Gro Company Long-Term Incentive Plan
effective January 27, 2017 (the “Plan”) and this Award Agreement. All provisions
of the Plan are incorporated herein by reference, and your Performance Units and
related Dividend Equivalents are subject to the terms of the Plan. To the extent
there is a conflict between this Award Agreement and the Plan, the Plan will
govern.



(b)
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.








--------------------------------------------------------------------------------




3.     PERFORMANCE UNIT ACHIEVEMENT. The number of “Performance Units Achieved”
will be calculated as follows: Performance Units Achieved = Performance Units *
Payout Percentage. The number of Performance Units Achieved, if any, is subject
to satisfaction of the performance criteria set forth on Exhibit A over the
period beginning on [Beginning Date] and ending on [Ending Date] (the
“Performance Period”), and will be determined at the end of the Performance
Period. Each whole Performance Unit Achieved represents the right to receive one
full Share at the time and in the manner described in this Award Agreement.


4.     VESTING. Except as provided in Section 8 of this Award Agreement, the
Performance Units Achieved are subject to the following vesting criteria:


(a)
General Vesting. If your employment continues from the Grant Date until [Fifth
Anniversary of Grant Date] (the “Vesting Date”) the number of Performance Units
Achieved shall become 100% vested on the Vesting Date; or



(b)
Accelerated Vesting. Under the following circumstances, the Performance Units
Achieved will be deemed to become 100% vested, even if you Terminate prior to
the Vesting Date (subject to the performance criteria as described in Section 3
and Exhibit A):



(i)
If you Terminate because of your death or due to a disability for which you
qualify for benefits under The Scotts Miracle-Gro Company’s Long-term Disability
Plan or another long-term disability plan sponsored by the Company (“Disabled”),
the number of Performance Units Achieved will vest based on the Target level of
performance as identified in Exhibit A prorated based upon the number of days
you were employed or providing service to the Company during the Performance
Period over 1,862 ; or



(ii)
If you Terminate for a reason other than Cause after reaching age 55 and
completing at least 10 years of employment with the Company, its Affiliates
and/or its Subsidiaries, the number of Performance Units Achieved will be deemed
to become % vested as of the Vesting Date as follows:





Months of Service
Cumulative Vesting Percentage
1-12
14.3%
13-24
28.6%
25-36
42.9%
37-48
57.1%
49-59
71.4%
60
100%



The vested portion of your Award shall remain subject to the Performance
Criteria as described in Exhibit A.


2





--------------------------------------------------------------------------------




For purposes of this Award Agreement, “Cause” shall have the definition set
forth in the Plan, except that whether an event described in subsection (e) of
that definition shall be deemed to constitute Cause shall be determined by the
Committee in its sole discretion.
(iii)
If you Terminate due to an involuntary Termination by the Company without Cause
no earlier than 180 days before the Vesting Date, and Section 4(b)(ii) above
does not apply, your Termination will be deemed to have occurred on the Vesting
Date such that the number of Performance Units Achieved will be deemed to become
100% vested as of the Vesting Date as follows:

Months of Service
Cumulative Vesting Percentage
1-12
0%
13-24
0%
25-36
0%
37-48
14.3%
49-59
28.6%
60
100%



The vested portion of your Award shall remain subject to the Performance
Criteria as described in Exhibit A.
(iv)
In the event that there is a Change in Control before the Vesting Date, the
number of Performance Units Achieved, as set forth below, will be deemed to
become 100% vested as of the closing date of the Change in Control
event.    Performance will be deemed to be achieved at Actual performance based
on the Actual performance as of the most recently completed fiscal year prior to
the Change in Control, plus Target performance for the remaining years of the
Performance Period; the combined result will be measured against the original
Plan Target amounts.

For purposes of this Award Agreement, “Change in Control” shall have the
definition set forth in the Plan, except that an event described in subsection
(e) of that definition shall not constitute a Change in Control.
(v)
Except as provided in Section 4(b)(ii), if you voluntarily Terminate from the
Company, you forfeit the entire Award.

5.    SETTLEMENT.
(a)
Subject to the terms of the Plan and this Award Agreement, the number of vested
Performance Units Achieved, minus any Shares that are withheld for taxes as
provided under Section 5(c), shall be settled in a lump sum as soon as
administratively practicable, but no later than 90 days following the Vesting
Date (the “Settlement Date”) unless you elect to defer settlement of your
Performance Units Achieved in accordance with Section 6 below. Your whole
Performance Units Achieved shall



3





--------------------------------------------------------------------------------




be settled in full Shares, and any fractional Performance Unit Achieved shall be
settled in cash, determined based upon the Fair Market Value of a Share on the
Settlement Date equal to the closing price of a Share on the Settlement date if
it is a trading day or, if such date is not a trading day, on the next preceding
trading day.
(b)
Except as provided in Section 7 of this Award Agreement, you will have none of
the rights of a shareholder with respect to Shares underlying the Performance
Units unless and until you become the record holder of such Shares.



(c)
You may use one of the following methods to pay the required withholding taxes
related to the settlement of your Performance Units Achieved. You will decide on
the method at the time prescribed by the Company. If you do not elect one of
these methods, the Company will apply the Net Settlement method described below:

(i)
CASH PAYMENT: If you elect this alternative, you will be responsible for paying
the Company through the Third Party Administrator cash equal to the minimum
statutory withholding Taxes applicable on your Performance Units.



(ii)
NET SETTLEMENT: If you elect this alternative, the Company will retain the
number of Shares with a Fair Market Value equal to the minimum statutory
withholding Taxes applicable on your Performance Units.



(d)
The number of Performance Units Achieved will vest and be settled only under the
circumstances described above, unless there is a Change in Control, in which
case your Performance Units may vest earlier in accordance with Section 4(b)(iv)
and will be settled as of the effective date of Change in Control based on the
performance achieved.



6.    DEFERRAL ELECTION. You may defer your right to receive any vested
Performance Units Achieved and related Dividend Equivalents that may be achieved
under this Award Agreement so long as you properly execute and deliver the
Deferral Election Form as provided in Exhibit B. This may be done only on the
attached Deferral Election Form in Exhibit B and by following the rules
described in that Form. The Deferral Election Form must be completed within 45
days of the Grant Date and must be delivered to [___________________]. If you do
not complete the Deferral Election Form within 45 days of the Grant Date, you
will receive your vested Performance Units Achieved as provided in Section 5(a).


7.    DIVIDEND EQUIVALENTS. Each Dividend Equivalent represents the right to
receive an amount equal to the dividends that are declared and paid during the
period beginning on the Grant Date and ending on the Settlement Date with
respect to the Share represented by the related Performance Unit Achieved,
subject to the same terms and conditions. The Dividend Equivalents on
Performance Units Achieved shall be payable only when and to the extent that the
underlying Performance Unit vests and becomes payable. Any Dividend Equivalents
will be distributed to you in accordance with Section 5 of this Award Agreement
or forfeited, depending on whether or not you have met the conditions described
in this Award Agreement and the Plan. Any such


4





--------------------------------------------------------------------------------




distributions will be made in (i) cash, for any Dividend Equivalents relating to
cash dividends and/or (ii) Shares, for any Dividend Equivalents relating to
Share dividends.
8.    FORFEITURE.


(a)
Except as otherwise provided in Section 4 or Section 5(d) of this Award
Agreement, you will forfeit your unvested Performance Units if you Terminate
prior to the Vesting Date, whether the performance criteria are achieved or not.



(b)
If you engage in “Conduct That Is Harmful To The Company” (as described below),
you will forfeit your Performance Units and related Dividend Equivalents and
must return to the Company all Shares and other amounts you have received
through the Plan or this Award Agreement if, without the Company’s written
consent, you do any of the following within 180 days before and 730 days after
you Terminate:



(i)
You breach any confidentiality, nondisclosure, and/or noncompetition obligations
under any agreement or plan with the Company or any Affiliate or Subsidiary;



(ii)
You fail or refuse to consult with, supply information to or otherwise cooperate
with the Company or any Affiliate or Subsidiary after having been requested to
do so;



(iii)
You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;



(iv)
You fail to return all property (other than personal property), including
vehicles, computer or other equipment or electronic devices, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible property or document and any and all copies, duplicates or
reproductions that you have produced or received or have otherwise been provided
to you in the course of your employment with the Company or any Affiliate or
Subsidiary; or



(v)
You engaged in conduct that the Committee reasonably concludes would have given
rise to a Termination for Cause had it been discovered before you Terminated.



9.    ADDITIONAL PAYMENT.


(a)
In the event that it shall be determined that any payment or distribution by the
Company to or for your benefit, paid or payable or distributed or distributable
pursuant to the terms of this Award Agreement (the “Payment”), would cause the
Payment hereunder, in combination with any payments paid



5





--------------------------------------------------------------------------------




or payable, or distributed or distributable to you under any other agreement or
arrangement, to constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, you shall be paid an additional amount (the “Gross-Up
Payment”) such that the net amount retained by you after deduction of any excise
tax imposed under Section 4999 of the Code, and any federal, state and local
income and employment tax and excise tax imposed upon the Gross-Up Payment shall
be equal to the Payment. For purposes of determining the amount of the Gross-Up
Payment, (i) you shall be deemed to pay federal income tax and employment taxes
at the highest marginal rate of federal income and employment taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of your residence (or, if greater, the state and locality in which you are
required to file a nonresident income tax return with respect to the Payment),
net of the maximum reduction in federal income taxes that may be obtained from
the deduction of such state and local taxes, (ii) the Payment shall be deemed to
be the last of the amounts due to you, and (iii) the Gross-Up Payment shall
relate solely to the Payment and shall not take into account, in determining the
amount of the Gross-Up (except to determine the total amount in excess of the
limit under Section 280G of the Code), any other payments.


(b)
All determinations to be made under this Section 9 shall be made by the
Company's independent public accountant immediately prior to the Change of
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company and you at least 10 days prior
to any payment. Any such determination by the Accounting Firm shall be binding
upon the Company and you. Within five days after the Accounting Firm’s
determination, the Company shall pay (or cause to be paid) or distribute (or
cause to be distributed) to or for the benefit of you such amounts as are then
due to you under this Award Agreement. In addition, you must comply with such
other rules as the Company or the Committee may require at the time of a Change
in Control.



(c)
All of the fees and expenses of the Accounting Firm in performing the
determination referred to in subsections (b) above shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
of and from any and all claims, damages and expenses resulting from or relating
to its determination pursuant to subsections (b) above, except for claims,
damages or expenses resulting from the gross negligence or willful misconduct of
the Accounting Firm.



10.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.






6





--------------------------------------------------------------------------------




11.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any vested Performance Units and related Dividend Equivalents that may
be achieved under this Award Agreement but are settled after you die. This may
be done only on the Beneficiary Designation Form and by following the rules
described in that Form. The Beneficiary Designation Form does not need to be
completed now and is not required as a condition of receiving your Award.
However, if you die without completing a Beneficiary Designation Form or if you
do not complete that Form correctly, your beneficiary will be your surviving
spouse or, if you do not have a surviving spouse, your estate.


12.    TRANSFERRING YOUR PERFORMANCE UNITS AND RELATED DIVIDEND EQUIVALENTS.
Except as described in Section 11, your Performance Units and related Dividend
Equivalents may not be transferred to another person. Also, the Committee may
allow you to place your Performance Units and related Dividend Equivalents into
a trust established for your benefit or the benefit of your family. Contact the
Third Party Administrator for further details.


13.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.


14.    OTHER AGREEMENTS AND POLICIES. Your Performance Units and related
Dividend Equivalents, whether achieved or not, will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement. Your Performance Units and
related Dividend Equivalents granted under the Plan shall be subject to any
applicable Company clawback or recoupment policies, share trading policies and
other policies that may be implemented by the Company from time to time.


15.    ADJUSTMENTS TO YOUR PERFORMANCE UNITS. Subject to the terms of the Plan,
your Performance Units and related Dividend Equivalents will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of Shares underlying your Performance Units will be adjusted to reflect a
stock split).


16.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.
By signing below, you acknowledge and agree that:
(a)    A copy of the Plan has been made available to you;
(b)    You understand and accept the terms and conditions of your Award;
(c)
By accepting this Award under the Plan, you agree to all Committee
determinations as described in the Plan and this Award Agreement.    



(d)
You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your



7





--------------------------------------------------------------------------------




Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and
(e)
You must return a signed copy of this Award Agreement to the address given above
before [Date 45 Days After Grant Date].



[Grantee’s Name]


By: ______________________________


Date signed: ________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ___________________________________


[Name of Company Representative]
[Title of Company Representative]
Date signed: ____________________________







8





--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE CRITERIA


The number of Performance Units Achieved under this Award Agreement is subject
to the satisfaction of the following performance criteria and will be determined
as of the end of the Performance Period, as follows:
Performance Period: [Start Date] to [End Date]
Performance Units Achieved = Performance Units * Payout Percentage


Payout Percentage = Portion of Performance Units achieved




 
Metric Weighting
Minimum
( x%)
Target
( x%)
Maximum
( x%)
Metric 1
X%
 
 
 
Metric 2
X%
 
 
 
Metric 3
X%
 
 
 



Note: If actual performance is below the Minimum performance level indicated, no
Performance Units will be achieved


Metric Definition 1:
Metric Definition 2:
Metric Definition 3:






9





--------------------------------------------------------------------------------






EXHIBIT B
DEFERRAL ELECTION


THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN


DEFERRAL ELECTION FORM
FOR PROJECT FOCUS PERFORMANCE UNIT AWARD AGREEMENT
    
As outlined in section 6 of the Project Focus Award Agreement granted on
[___________], (“Award Agreement”), the Performance Units Achieved may, at my
direction, be deferred so that distribution of the vested Performance Units
Achieved occurs at a date later than the Settlement Date outlined in the Award
Agreement. All terms capitalized but not defined herein shall have the
definition subscribed to them in the Plan. You must submit this Election Form no
later than 45 days of the Grant Date if you wish to defer your Performance Units
Achieved. If you do not execute and submit this Deferral Election Form to
[___________] within 45 days of your Grant Date, your Performance Units Achieved
shall be settled in accordance with Section 5 of your Award Agreement.


By completing this Deferral Election Form, I elect to defer all or a portion of
vested Performance Units Achieved pursuant to my Award Agreement for the period
specified below (“Deferral Period”).


By executing this Form, you understand that if you defer, your deferred Shares,
when distributed, will be distributed in Shares equal to the Fair Market Value
at the time of actual distribution following the Deferral Period.


1.    Participant Information


____________________________________     _______________________________
Name (please print)                 Date of Birth


________________________________________________________________________
Current Address


2.    Deferral Election


Subject to the terms of the Plan and the applicable Award Agreement:


(a)    I elect to defer the following percentage (choose one) of my vested
Performance Units Achieved pursuant to my Award Agreement:


____25%         ____50%         ____75%         ____100%


Any portion of my 2017 Project Focus Award that I do not elect to defer shall be
settled in Shares on the Settlement Date. Any Dividend Equivalents granted to
you in your Award Agreement will continue to accrue during the Deferral Period.


(b)
I elect to have my vested Performance Units Achieved distributed in Shares on
the following Settlement Date (choose one):



(i)    _____    As soon as practicable following the earliest to occur of: (1)
my Termination;
    (2) my death; or (3) my Disability; or


10





--------------------------------------------------------------------------------






(ii)    _____    As soon as practicable:


_____ 5-years from the Settlement Date


_____ 10-years from the Settlement Date


_____ 15-years from the Settlement Date


Note: If you do not make an election under this Section 2(b), your vested
Performance Units Achieved will be distributed in accordance with Section
2(b)(i) of this Deferral Election Form.


3.    Miscellaneous


(a)
My Performance Units will be subject to the terms and conditions set forth in
the Plan and an Award Agreement.. If there is a conflict between the terms of
this Deferral Election Form and the terms of the Plan, the terms of the Plan
will control.

(b)
Subject to the terms of the Plan and the applicable Award Agreement, my entire
vested Performance Unit shall be settled in full Shares, and any fractional
amount shall be settled in cash, based upon the Fair Market Value of a Share at
the end of the Deferral Period.

(c)
No change to an election under Section 2(a) of this Election Form may be made
after [___________]. Changes to elections other than an election under Section
2(a) of this Election Form must meet the requirements set forth in the Award
Agreement and the subsequent deferral election rules under Section 409A of the
Code.



Return this signed and completed Election Form by no later than 45 days
following the Grant Date via e-mail to:


[Contact Person]


Or send a hard copy to the following address:


The Scotts Miracle-Gro Company
Attention: [Contact Person]
14111 Scottslawn Road
Marysville, Ohio 43041




_________________                ____________________________________
Date
Signature

____________________________________
Name (please print)


 








11



